445 F.2d 320
UNITED STATES of Americav.James Joseph HALL et al. (two cases).Appeal of William Belz CONLEW, Appellant.
No. 71-1359.
No. 71-1360.
United States Court of Appeals, Third Circuit.
Argued August 4, 1971.
Decided August 13, 1971.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Charles R. Weiner, Judge.
F. Emmett Fitzpatrick, Jr., Fitzpatrick & Smith, Philadelphia, Pa., for appellant.
Jeffrey M. Miller, Asst. U. S. Atty., (Louis C. Bechtle, U. S. Atty., on the brief), for appellee.
Before SEITZ, Chief Judge, and KALODNER and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was convicted by a jury and sentenced for the crime of buying and receiving goods which had been stolen from interstate commerce, knowing them to have been so stolen. 18 U.S.C. § 659. We find no reversible error.


2
The judgments of the district court will be affirmed.